      Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 1 of 52




                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------- x
Newmont Mining Corporation,                                     :
                                                                :
Plaintiff,                                                      : Case No. 1:17-cv-08065-RA
                                                                :
v.                                                              :
                                                                :
AngloGold Ashanti Limited, AngloGold Ashanti :
North America, Inc., AngloGold Ashanti USA :
Incorporated, and Wayne M. Chancellor,                          :
                                                                :
Defendants.                                                     :
                                                                :
--------------------------------------------------------------- x

                                    LETTERS ROGATORY

         The United States District Court for the Southern District of New York (“the

  Southern District”) presents its compliments to the appropriate judicial authority of Ontario,

  Canada and requests international judicial assistance to obtain evidence to be used in the

  above captioned civil proceeding before this Court. Fact discovery in this matter is scheduled

  to close by December 21, 2018. A trial on this matter will take place sometime thereafter in

  this Court in New York, New York.

         The Southern District has determined that it would further the interests of justice and
 that justice cannot be completely done between the parties without the testimony, under

 oath, of Deloitte LLP (Canada) (“Deloitte”), residing within your jurisdiction, along with

 documents that may be in its possession. The action involves claims by Newmont Mining

 Corporation (“Newmont”) against AngloGold Ashanti North America, Inc. (“AngloGold”) and

 others of breach of contract, fraudulent inducement, and securities fraud. Deloitte drafted a

 valuation report that was produced by Newmont in this litigation which Newmont may rely on

 to establish damages and on which their experts may rely. The testimony of Deloitte is not

 available from any source within the jurisdiction of the Southern District, and cannot be

 obtained by any means other than pursuant to an order of appropriate judicial authority of




                                                  1
    Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 2 of 52




Ontario, Canada, compelling Deloitte to appear for examination and produce relevant

documents that are in its possession. Deloitte, a non-party to this action, resides at Bay

Adelaide Centre East Tower, 8 Adelaide Street West, Suite 200, Toronto, Ontario, M5H 0A9.

       This request is made pursuant to 28 U.S.C. §1781(b)(2), Rule 28 of the Federal Rules

of Civil Procedure, Rule 46 of the Canada Evidence Act, R.S.C., 1985, c. C-5, and Section

60 of the Ontario Evidence Act, R.S.O. 1990, c. E.23. The Southern District is a court of

law and equity and has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 and 28 U.S.C. § 1367.        Fact Discovery in the above-captioned matter is currently
scheduled to close by December 21, 2018 and, on information and belief, Deloitte resides in

Ontario, Canada.    Deloitte’s testimony and the documents in its power or possession are

relevant to and necessary for the fair determination of this proceeding, and are intended for

use at trial. This request is made with the understanding that: (1) this request will not

require Deloitte to commit any offense; (2) this request will not require Deloitte to undergo

a broader form of inquiry than it would if the litigation were conducted in Canada; and (3)

the requested examination and production of documents do not violate the laws of civil

procedure of any Canadian court.        The Southern District has also determined that the

testimony of Deloitte and the documents requested cannot be secured except by the

intervention of an appropriate Canadian court.

       The Southern District therefore requests that you, in furtherance of justice by the

proper and usual process of your court, cause Deloitte to produce the documents requested

and to produce a representative with direct knowledge of the facts in issue to appear before an

official examiner authorized to administer oaths, and to take oral evidence, at a precise

time to be fixed by you, and answer on his oath or affirmation questions and cross-

questions, and that you will direct his deposition to be transcribed and recorded by video, and
the transcript and video be sent to counsel for the parties in the action, who so request a

copy. The Southern District stands ready to provide similar judicial assistance to judicial

authorities in Canada when required.




                                              2
      Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 3 of 52




       THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT

OF NEW YORK THEREFORE MAKES THE FOLLOWING REQUEST:


       REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE (LETTERS
            ROGATORY) REGARDING DELOITTE LLP (CANADA)


1.     Requesting Judicial Authority:

        The United States District Court for the Southern District of New York
        500 Pearl Street
        New York, New York 10017
        USA


 2.    Case Name:

       Newmont Mining Corporation v. AngloGold Ashanti Limited, et al., Docket No. 17-cv-
       08065-RA (S.D.N.Y.)


             Nature and Purpose of the Proceedings and Summary of the Facts:

        This request relates to a civil action commenced in October 2017. The Plaintiff is

Newmont Mining Corporation (“Newmont”).               The Defendants are AngloGold Ashanti

Limited, AngloGold Ashanti North America, Inc., AngloGold Ashanti USA Incorporated, and

Wayne M. Chancellor.

        Following legal briefing on the sufficiency of certain of Plaintiff’s claims, the

 applicability of an arbitration clause, and the existence of personal jurisdiction as to Defendant

 Chancellor, on September 30, 2018, this Court issued an Opinion and Order, compelling

 arbitration as to certain claims, denying Chancellor’s motion to dismiss for lack of personal

 jurisdiction, and granting Defendants’ motion to dismiss certain claims. (Case No. 17-cv-

 08065-RZ, ECF No. 65.) The following description of the action, assuming as true the facts

 alleged by Plaintiff, is taken from that Order and Opinion:




                                                3
    Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 4 of 52




        This case is about the ownership, operations, and sale of an open-pit gold mining

operation in Colorado. . . . Originally, the mine at issue was owned by the Cripple Creek &

Victor Mining Company (“Victor Mining”), a 100% subsidiary of AngloGold. In 2012, Victor

Mining began planning for and building a new high grade mill. Since then, however, the mill

has suffered from various structural issues and production problems and has not operated at

capacity as a result. At some point prior to November 2014, a third party allegedly acquired the

mineral interests on a plot of land on Victor Mining’s property adjacent to the mill, referred to

by the parties as MS 9282 (“the Plot”).
        In early 2015, AngloGold began marketing Victor Mining for sale and sent Newmont an

offer to sell the company. Wayne Chancellor, who was the Vice President and General Counsel

to one of the AngloGold entities during the relevant time period, actively participated in the

marketing and sale process on behalf of AngloGold. Negotiations proceeded over the next few

months. In May 2015, executives from Newmont and AngloGold, including Chancellor, met for

two days in New York City, at the offices of AngloGold’s outside counsel, Cravath, Swaine &

Moore LLP, to discuss the transaction, negotiate certain terms of the deal, and finalize the

agreement.

        On June 8, 2015, Newmont and AngloGold entered into a Stock Purchase Agreement

(“SPA”) in which Newmont agreed to purchase 100% of Victor Mining’s stock for

approximately $820 million. That price was approximate because the contract permitted the

parties to adjust the price after closing through a “Purchase Price Adjustment” procedure. The

SPA also included a promise by AngloGold to keep Newmont updated on all material business

matters and events prior to the deal's closing date. The SPA further provided that any lawsuit

arising therefrom would be governed by New York law and that the parties consented to the

jurisdiction of and to bring lawsuits in the U.S. District Court for the Southern District of New
York.

        Over the next two months, the AngloGold Entities allegedly began experiencing

increasingly severe problems with the mill-the result of purported “design defects.” Instead of




                                               4
      Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 5 of 52




 clearly communicating these problems with Newmont, AngloGold allegedly took various

 “steps to hide . . . the existence of the increasingly severe problems.” Chancellor allegedly

 participated in this fraud in a variety of ways, including by failing to disclose the problems with

 the mill that had been identified in an internal Victor Mining memorandum.

        The deal closed in New York City on August 3, 2015, without any adjustment in price.

 Chancellor attended the closing. According to the Complaint, neither at nor prior to closing did

 Chancellor or others at AngloGold inform Newmont about the problems that the mill had been

 having or about any third party's ownership of the mineral interests in the Plot. After closing,
 AngloGold and Newmont disputed the proper amount of the pertinent Purchase Price

 Adjustment under the SPA.

        Newmont filed this action on October 19, 2017, seeking damages from Defendants

 relating to the mill’s deficiencies, various purported misrepresentations and fraudulent

 omissions, and the disagreement with respect to the Purchase Price Adjustment.

                                               ***

       Additionally, according to Defendants, on October 8, 2015, Deloitte LLP (Canada) issued

a report to Newmont USA Limited entitled “Valuation of certain assets of Cripple Creek and

Victor Gold Mining Company, Inc. as at August 3, 2015,” that was produced in this litigation by

Newmont and Bates-Stamped NEWMONT_0000562185-279. Defendants’ assert that this report

may be used by Newmont to support its damages claims in this litigation. Therefore, Deloitte is

a percipient witness to relevant facts at issue in this action. The report, and any relevant work

product related to the report, was created by Deloitte representatives in Canada. Obtaining the

production of documents and oral evidence of Deloitte in Canada is the only way to admissibly

discover all relevant facts of which it is aware, including its conclusions, assumptions, and

methodology in creating the report at issue.




                                                 5
      Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 6 of 52




 3.     Central Authority of the State of Origin:

        United States Department of Justice
        Office of International Judicial Assistance
        (Office of Foreign Litigation)
        Commercial Litigation Branch, Civil Division
        Washington, DC, USA 20530


4.     Central Authority of the State of Destination:

       Ministry of the Attorney General
       Court Administration
       361 University Ave.
       Toronto, Ontario
       MSG 1T3
       Canada


5.     Requested Judicial Authority:

       A competent Judge of the Superior Court of Justice in Ontario.



6.     Requesting Parties:

       AngloGold Ashanti Limited, AngloGold Ashanti North America, Inc., AngloGold
       Ashanti USA Incorporated, and Wayne M. Chancellor.


7.     Counsel to Requesting Parties:

        Lauren Ann Moskowitz
        Cravath, Swaine & Moore LLP
        825 Eighth Avenue
        New York, NY 10019
        (212) 474-1530
        Fax: (212) 474-3700
        Email: lmoskowitz@cravath.com




                                              6
     Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 7 of 52




       Thomas Drew Leland
       Holland & Knight LLP
       1801 California St., Suite 5000
       Denver, CO 80202
       (303) 974-6643
       Fax: (303) 974-6659
       Email: thomas.leland@hklaw.com


       Elizabeth Austin
       Holland & Knight LLP
       1801 California Street
       Suite 5000
       Denver, CO 80202
       (303) 974-6660
       Email: elizabeth.austin@hklaw.com


       Counsel for AngloGold Ashanti Limited, AngloGold Ashanti North America, Inc.,
       AngloGold Ashanti USA Incorporated, and Wayne M. Chancellor


8.    Plaintiffs in Action:

      Newmont Mining Corporation.



9.    Counsel to Plaintiffs in Action:

       Andrew J. Petrie
       Ballard Spahr LLP (CO)
       1225 17th Street, Suite 2300
       Denver, CO 80202
       (303) 292-2400
       Fax: (303) 296-3956
       Email: petriea@ballardspahr.com

       Sarah Block Wallace
       Ballard Spahr LLP (NYC)
       1675 Broadway, 19th Floor
       New York, NY 10019
       (212) 223-0200
       Fax: (212) 223-1942
       Email: wallaces@ballardspahr.com




                                           7
       Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 8 of 52




         Gregory Paul Szewczyk
         Simpson Thacher & Bartlett LLP (NY)
         425 Lexington Avenue
         New York, NY 10017
         (212) 455-2278
         Fax: (212) 455-2502
         Email: szewczykg@ballardspahr.com


         Counsel for Newmont Mining Corporation



 10.    Persons (Representatives) Designated to Act in Connection with the Letters Rogatory:

         Andrew Faith
         Polley Faith LLP
         80 Richmond St. W., Suite 1300
         Toronto, ON M6H 2A4
         (416) 365-1602
         Email: afaith@polleyfaith.com

         The above representatives will be responsible for reimbursing the judicial authorities

 of Ontario, Canada for costs and expenses incurred in executing these requested Letters

 Rogatory.


 11.    Identity and Address of Entity to Be Examined of Whom Documents Are Requested:

        Deloitte LLP (Canada)
        Bay Adelaide East
        8 Adelaide Street West, Suite 200
        Toronto, Ontario
        M5H 0A9

12.     Documents Requested from Deloitte:

        See below “Schedule A.”



13.     Subject Matter About Which Deloitte Is to Be Examined:

        See below “Schedule B.”




                                               8
      Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 9 of 52




14.    Requirement That the Evidence Be Given on Oath or Affirmation:

           The examination of the entity identified at Paragraph 11 above will be taken under

 oath before (I) a secretary of embassy, counsel general, consul, vice-consul, or consular agent

 of the United States of America or any officer authorized to administer oaths under the laws

 of the United States of America or of Canada or (2) before a person appointed by the

 Court and empowered to administer oaths and take oral evidence.

           This Court further requests that you, by your proper and usual process, require that

 the evidence given during the above described deposition be given under the following

 oath or affirmation: “I [deponent] swear that the evidence that I am about to give is the truth,

 the whole truth and nothing but the truth, so help me God” or “I [deponent] solemnly affirm

 that the evidence that I am about to give is the truth, the whole truth and nothing but the

 truth.”


15.        Special Methods or Procedures to Be Followed:

           The examinations of the entity identified in Paragraph 11 above will be taken under

 the Federal Rules of Civil Procedure, except to the extent that any such procedure is

 incompatible with Canadian or Ontario law. The examinations and cross-examinations shall

 be the same as though the deponent were testifying at trial. The examinations and cross-

 examinations will be recorded stenographically and by videotape. The examination will be

 conducted at such time and date to be agreed with the witness but, in any event prior to

 December 21, 2018, unless otherwise agreed by the parties.




                                                9
      Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 10 of 52




16.     Request for Notification of Time and Place for the Execution of the Request and
        Address of Any Person to Be Notified:

         Andrew Faith
         Polley Faith LLP
         80 Richmond St. W., Suite 1300
         Toronto, ON M6H 2A4
         (416) 365-1602
         Email: afaith@polleyfaith.com


        Counsel for Defendants will promptly send notice to counsel for all parties to the

action. Please send the original transcripts of the depositions to:


         Andrew Faith
         Polley Faith LLP
         80 Richmond St. W., Suite 1300
         Toronto, ON M6H 2A4
         (416) 365-1602
         Email: afaith@polleyfaith.com


        Your assistance in this matter is appreciated and this Court stands ready to

 provide similar judicial assistance to judicial authorities in Canada.



 Signed this_____ day of November, 2018 at New York, New York.



                                            ______________________
        [Seal of Court]                     Hon. Ronnie Abrams
                                             United States District Judge
                                             Southern District of New York




                                                10
     Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 11 of 52




                                         SCHEDULE A

Definitions

         The following definitions apply:

            1.   “Valuation Report” means the report attached to Schedule B entitled “Valuation

  of certain assets of Cripple Creek and Victor Gold Mining Company, Inc. as at August 3,

  2015,” dated October 8, 2015, that was produced in the Newmont Mining Corporation v.

  AngloGold Ashanti Limited, et al., Docket No. 17-cv-08065-RA (S.D.N.Y.) by Newmont

  Mining Corporation and Bates-Stamped NEWMONT_0000562185-279.
         2.      “Newmont” means Newmont Mining Company, its officers, executives,

 employees, agents, attorneys, and accountants and any of its affiliates along with their officers,

 executives, employees, agents, attorneys, and accountants.

         3.      “Communication” means the transmittal of information (in the form of facts,

  ideas, inquiries or otherwise).

         4.      “Concerning” means relating to, referring to, describing, evidencing, or

 constituting.

         5.      “Document” is defined to be synonymous in meaning and equal in scope to

 the usage of the term “documents or electronically stored information” in Fed. R. Civ.

 P. 34(a)( l )(A). A draft or non-identical copy is a separate document within the meaning of

 this term.

         6.      “Including” shall be interpreted to mean “including but not limited to.”

Relevant Time Period

        The relevant period, unless otherwise indicated, shall be from January 1, 2012

 through the present.

 Documents Requested

        The following documents are requested:

       1.        A copy of any communications between you and Newmont and/or any third

party regarding the Valuation Report or the subject of the Valuation Report.




                                                11
     Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 12 of 52




       2.      All documents in your possession concerning the Valuation Report or the

subject of the Valuation Report.

       3.      All documents and/or communications in your possession created in the course of

preparing the Valuation Report, including any drafts thereof.




                                               12
     Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 13 of 52




                                          SCHEDULE B

 Definitions

         The following definitions apply:

         1.      “Valuation Report” means the report attached hereto and entitled “Valuation of

  certain assets of Cripple Creek and Victor Gold Mining Company, Inc. as at August 3, 2015,”

  dated October 8, 2015, that was produced in the Newmont Mining Corporation v. AngloGold

  Ashanti Limited, et al., Docket No. 17-cv-08065-RA (S.D.N.Y.) by Newmont Mining

  Corporation and Bates-Stamped NEWMONT_0000562185-279.
         2.      “Newmont” means Newmont Mining Company, its officers, executives,

 employees, agents, attorneys, and accountants and any of its affiliates along with their officers,

 executives, employees, agents, attorneys, and accountants.

         3.      “Communication” means the transmittal of information (in the form of facts,

  ideas, inquiries or otherwise).

         4.      “Concerning” means relating to, referring to, describing, evidencing, or

 constituting.

         5.      “Document” is defined to be synonymous in meaning and equal in scope to

 the usage of the term “documents or electronically stored information” in Fed. R. Civ.

 P. 34(a)( l )(A). A draft or non-identical copy is a separate document within the meaning

 of this term.

         6.      “Including” shall be interpreted to mean “including but not limited to.”

 Relevant Time Period

        The relevant period, unless otherwise indicated, shall be from January 1, 2012

 through the present.

 Deposition Topics

         The following are the topics for the deposition of Deloitte LLP (Canada):

         1.      The deponent’s education, background, and employment at Deloitte, and their

involvement in the creation, consideration, or preparation of the Valuation Report.




                                                13
   Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 14 of 52




       2.     Deloitte’s creation, preservation, collection, and production of documents

produced in response to Schedule A.

       3.     Deloitte’s communications with Newmont and/or any third party concerning the

Valuation Report or the subject of the Valuation Report.

       4.     Deloitte’s preparation of the Valuation Report, including any preparatory work

product, internal communications concerning the Valuation Report or the subject of the

Valuation Report, and any drafts thereof.
       5.     Deloitte’s preliminary and ultimate conclusions concerning the Valuation Report

or the subject of the Valuation Report.




                                             14
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 15 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 16 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 17 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 18 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 19 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 20 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 21 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 22 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 23 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 24 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 25 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 26 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 27 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 28 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 29 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 30 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 31 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 32 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 33 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 34 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 35 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 36 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 37 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 38 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 39 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 40 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 41 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 42 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 43 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 44 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 45 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 46 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 47 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 48 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 49 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 50 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 51 of 52
Case 1:17-cv-08065-RA-JLC Document 84-1 Filed 11/08/18 Page 52 of 52
